eT Sof, .

7 . . . /
AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) _ Page | of | O

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA .

United States of America JUDGMENT IN A CRIMINAL CASE
. . Vv. ; (For Offenses Committed On or After November 1, 1987)
Bonifacio Galvez-Garcia . Case Number: 3:19-mj-24365
Frank Torres Morell

 

=

Defendant's Attoaney

 

REGISTRATION NO. 91437298 F ILE LD

THE DEFENDANT: | NOV 15 2019
K pleaded guilty to count(s) 1 of Complaint

 

CLERK, U.S. DISTRICT COURT

 

 

 

 

 

 

[1 was found guilty to count(s) _ [SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 — ILLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not guilty on count(s)
Ci Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;

 

‘4 TIME SERVED Oo days

EK Assessment: $10 WAIVED — Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

_ the defendant’s possession at the time of arrest upon their deportation or removal.

 

C] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence,.or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 15, 2019

 

 

NO . Date of Imposition of Sentence
—— ik CEVA QAU
Received oo A
PUSM : HONORABLE ROBERT A. MCQUAID

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-24365

 
